Petition for Writ of Mandamus Dismissed in Part, Dismissed for Lack of
Jurisdiction in Part, and Denied in Part, and Memorandum Opinion filed
June 17, 2014.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00388-CV



                    IN RE PATRICIA ANN POTTS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               11th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-74161

                         MEMORANDUM OPINION

      On May 21, 2014, relator Patricia Ann Potts filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this Court for various forms of relief, including
vacating a February 2010 order designating her a vexatious litigant, compelling the
Harris County District Clerk and an e-filing service provider to file certain
pleadings, and compelling various trial court judges to act on her requests for
litigation.

       In February 2010, the Honorable Mike Miller, presiding judge of the 11th
District Court of Harris County, designated relator a vexatious litigant pursuant to
Chapter 11 of the Texas Civil Practice and Remedies Code. Pursuant to that
judgment, relator is subject to a pre-filing order that prohibits her from filing, pro
se, any new litigation in this state without the prior permission of the local
administrative judge. See Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.102.

       As the first issue in her mandamus petition, relator seeks to have the
vexatious litigant order vacated on the grounds that it is void. Specifically, relator
asserts the order was issued in violation of her due process rights, the trial court
lacked jurisdiction to enter the order, and the order was predicated on fraud.

       Relator’s assertion that the vexatious litigant order is void because relator
was deprived of due process has twice been considered by this Court, and
dismissed both times on the grounds that the order is subject to appeal. See In re
Potts, No. 14-13-01085-CV, 2014 WL 2039983, *1 (Tex. App.—Houston [14th
Dist.] May 15, 2014, orig. proceeding) (mem. op. per curiam); In re Potts, No. 14-
12-00194-CV, 2012 WL 987857, *1 (Tex. App.—Houston [14th Dist.] Mar. 22,
2012, orig. proceeding) (mem. op. per curiam); see also Tex. Civ. Prac. & Rem.
Code § 11.101(c). Relator fails to acknowledge these prior attempts to obtain
mandamus relief on the same basis, and provides no explanation why this Court’s
conclusion should be any different on this, her third, attempt.

       Relator’s claims of lack of jurisdiction and fraud appear to be effectively the
same as her due process argument, just slightly reframed. Relator bases her claims
                                          2
of lack of jurisdiction and fraud on the allegation that she was wrongfully
incarcerated and, consequently, did not have notice and an opportunity to be heard.
See, e.g., In re Park Mem’l Condo. Ass’n, Inc., 322 S.W.3d 447, 450 (Tex. App.—
Houston [14th Dist.] 2010, orig. proceeding) (“Due process, on a fundamental
level, requires notice and a fair opportunity to be heard.”). As noted, we have twice
previously dismissed relator’s due process claim. Given the absence of any
substantive difference between her due process claim and her claims of lack of
jurisdiction and fraud, we see no basis for a different outcome as to her jurisdiction
and fraud claims.

      Accordingly, relator’s petition for writ of mandamus is dismissed as it
pertains to her request for mandamus relief to vacate the order designating her a
vexatious litigant.

      In her second issue, relator seeks mandamus relief with respect to
respondents Harris County District Clerk and File & ServeXpress (an e-filing
service provider). Our mandamus jurisdiction is limited. By statute, we have
authority to issue a writ of mandamus against a judge of a district or county court
in our court of appeals district, and as necessary to enforce our appellate
jurisdiction. See Tex. Gov’t Code § 22.221. Neither the Harris County District
Clerk nor File & ServeXpress is a judge of a district or county court. Nor is
issuance of the writ against either of these respondents necessary to enforce our
jurisdiction. Therefore, we have no jurisdiction to grant the requested relief.
Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction as it pertains to the Harris County District Clerk and File &
ServeXpress.

                                          3
      Also in her second issue, relator seeks mandamus relief to compel action by
three different trial judges with respect to certain litigation requests relator
purportedly attempted to pursue. To be entitled to mandamus relief, a relator is
require to file “a certified or sworn copy of any . . . document showing the matter
complained of,” Tex. R. App. P. 52.3(k)(1)(A), and “a certified or sworn copy of
every document that is material to the relator’s claim for relief and that was filed in
any underlying proceeding,” Tex. R. App. P. 52.7(a)(1). However, relator failed to
include copies of any of the supposed litigation requests with her petition. “The
relator generally must bring forward all that is necessary to establish a claim for
relief.” In re Potts, 399 S.W.3d 685, 686 (Tex. App.—Houston [14th Dist.] 2013,
orig. proceeding). Without a sufficient record, relator cannot satisfy her burden to
demonstrate entitlement to mandamus relief. See Walker v. Packer, 827 S.W.2d
833, 837 (Tex. 1992) (orig. proceeding).

      Finally, to the extent relator seeks relief from decisions of the local
administrative judge of Harris County denying relator’s requests to file new
litigation, see Tex. Civ. Prac. & Rem. Code § 11.102(f), relator again fails to
satisfy her burden. Section 11.102(d) of the Texas Civil Practice and Remedies
Code provides that a local administrative judge “may grant permission to a
vexatious litigant subject to a prefiling order . . . to file a litigation only if it
appears to the judge that the litigation: (1) has merit; and (2) has not been filed for
the purposes of harassment or delay.” Aside from not including copies of any of
the litigation requests she attempted to pursue, see Tex. R. App. P. 52.3(k)(1),
52.7(a), relator makes no argument whatsoever that any such requests have merit



                                           4
or were not filed for purposes of harassment and delay, see Tex. R. App. P.
52.3(h).

      Relator has not satisfied her burden to demonstrate entitlement to mandamus
relief to compel action on her requests for litigation by any of the trial court judges
identified as respondents. Accordingly, we deny relator’s petition for writ of
mandamus as it pertains to these respondents.



                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.




                                          5